uil control no tam-253952-96 internal_revenue_service technical_advice_memorandum sep name of taxpayer taxpayer's address ein year s involved conferences of right w w n o h w legend request date state a insurer carrier administrator number amount number number form f amounts g amount h state i amount date k number amount amount year m year h q year g year year year month policy date endorsements x n insurance agent consultants date date date date date p n w p o e a a n n e e d t o n o t n a t o k t t i t h t n r i i r t w u o u d u n the district_director of state a and taxpayer requested technical_advice with respect to by memorandum dated request date -2- the federal tax treatment of interest deductions claimed under certain corporate owned life_insurance coli contracts the first issue is whether deductions of amounts g in fiscal issues the amounts u and v respectively relating to taxpayer's coli years year t contracts should be disallowed because either claimed as deductions are not interest_paid or accrued within the taxable_year on indebtedness as required for a deduction under sec_163 of the internal_revenue_code code or relationship of the debt to the annual premiums due fails to satisfy the out of not otherwise disallowed under sec_264 ' for the reasons described below that these deductions should be disallowed second the taxpayer has requested under sec_7805 that the service limit the retroactive application of any adverse conclusions drawn herein that limit taxpayer's deductions for the taxable years t test of sec_264 on interest we conclude u and vv the taxpayer is principally engaged in manufacturing and facts marketing products for the health and funeral industries both directly and indirectly through domestic and foreign subsidiaries and affiliates taxpayer with a tax_year ending date and is subject_to the audit jurisdiction of the district_director of the state a district t approximately number b individuals the taxable years at issue in this request are years during year t taxpayer employed a total of taxpayer is an accrual basis and v u all of the issues presented involve taxpayer's purchase of coli contracts covering a large group of its employees general coli refers to life_insurance purchased by non-natural persons generally corporate employers insuring the life of any officer employee director or any person financially interested in any trade_or_business currently or formerly carried on by the taxpayer ability to maximize the after-tax benefits while attempting to meet the restrictions under the code on borrowing secured_by life_insurance contracts the advantage of broad-based coli programs is the in sec_264 disallows any interest_deduction paid_or_accrued on any indebtedness with respect to one or more life_insurance policies owned by a taxpayer covering the life of any individual who is an officer_or_employee of interested in to the extent that the aggregate amount of the indebtedness with respect to policies covering such individual exceeds dollar_figure any trade_or_business carried on by the taxpayer or financially - - in year s the insurance agent and the consultants made proposals to taxpayer under which a large group of life_insurance policies would be purchased pursuant to a program under which the premiums for the first three policy years would be paid_by loans secured_by the policies' cash_surrender_value years' premiums would be paid through a combination of large dividends’ paid concurrently with the due_date of the premiums together with policy surrenders projections of the after-tax benefits of the proposed program were provided by the insurance agent to the taxpayer based on four different assumed corporate_income_tax rates and two different level annual premium charges the next four the insurance agent was in a position to reassure taxpayer to the expectations that the performance would track the as proposals due to past correspondence with the insurer on such issues as the likelihood that dividends would be paid on the scale described in the illustrations insurer to the insurance agent stated one memorandum from the during the first policy years the premium expense charges are significantly higher than anticipated expenses when investment-related dividends would first be available the entire dividend is based on the difference between expense charges and expenses these dividends they are paid at the time premiums are paid under current practice dividends can't be guaranteed adequate provision has been made for commissions administrative expenses and taxes under current laws believe the dividends illustrated have a high degree of integrity because of the source of however in my opinion life_insurance bly law so i a letter dated date to the taxpayer's board_of director's finance_committee succinctly described the contemplated advantages of the proposed program m anagement has recommended a financial tax-leveraged proposal which would significantly improve cash_flow net_income and would not materially compete for other uses of capital a corporate-owned life_insurance program coli involves buying life_insurance policies on employees with their prior consent naming the taxpayer as beneficiary coli programs provide unique tax advantages to the corporation such as borrowing against cash values with the a corporate-owned life_insurance program the concept is this expectation was borne out by the payment of dividends on the first day of each policy year starting on the issue_date that have corresponded closely in amount and timing to the pre-sale illustrations interest being tax deductible and the eventual receipt of the life_insurance_proceeds tax free at least two presentations were made to taxpayer before a with the build-up of the policies' cash values decision to purchase was made by taxpayer's board on date an presentation outline for one of them described coli as investment vehicle which provides substantial positive cash_flow taxpayer will be able to offset premium payments through non- another presentation's recourse policy_loans and dividends materials described the program as insurable values of taxpayer employees to increase cash flows through reduced taxes an investment in the the other than the expected tax benefits the materials for the two presentations also noted that the coli plan could be used to finance future health care and other employee_benefits with any this excess_benefits available for general corporate purposes dual purpose -- but with an emphasis on the tax benefits -- for the program was discussed in a letter dated date shortly after the issuance of the policies from taxpayer's president and chief_executive_officer to the number d employees who were to be insured under the coli plan during the last several years we experienced tremendous we continuously increases in our health care costs explore effective ways to fund this growing responsibility to our employees and at the same time assure our company's financial future and continued success been evaluating is program taxpayer involves buying life_insurance policies on employees with the taxpayer as the beneficiary coli program contemplated by the a life_insurance based investment one program we have the while life_insurance is the vehicle for this particular investment the program has nothing to do with employee this is strictly an benefits as we normally view them investment strategy that permits the taxpayer to receive very favorable tax treatment taxpayer's board_of directors decide to purchase the coli the number d policies under the plan using form f on date coli plan were issued by insurer with effective dates of policy the policies were governed by the state a laws date year t ‘ this group represents approximately percent of taxpayer's domestic work force the coli contracts were assumed by carrier in year v when the term insurer where used for insurer became insolvent periods after that date refers to carrier rather than to the a single application was filed for the number d employees that had given their written consent to taxpayer's purchase of no questions were asked relating to insurance on their lives individual characteristics of the insureds that might affect their insurability such as occupation or health remarks details and special request section of the application the following notations appear under the policy loan interest payable in arrears policy_loans should be made in accordance with instructions received from the client company or its agent from time to time policy loan interest rate adjustable dividends should be paid in cash or credited to policy value using the same principles and calculation formulas used in the preparing the attached illustration issue as form f shortly thereafter on date taxpayer gave insurer the on that date census data on the individuals to be insured taxpayer also entered into a service agreement with the insurance agent under which it was to perform a number of tasks including insurance agent prepares the provision of annual plan summaries the summaries from reports generated by its co-administrator of the two entities prepared issue the coli plan_administrator illustrations at or around the time of the purchase of the coli plan plus the following annual items summarizing the total annual activity for all of the policies b plan reviews prepared at the end of each policy year reporting the current actual performance of the coli plan and c minimum payment projecting the plan's future performance schedules included in the plan reviews analyzing the annual loan premium and other policy transactions occurring within the dq summaries of age and sex groups in the policy population and amounts due itemizing policy charges payment offsets such as loans dividends and billing taxpayer for any cash payments due a periodic reports the policy illustrations received by taxpayer projected positive cash flows and earnings in every policy year predicated on obtaining the full tax_benefit from interest deductions generated by non-recourse policy_loans although illustrations the administration of the contract most notably initial issuer the timing and amount of the loading dividends and the continued close correspondence of the coli program to the pre-sale illustrations did not change upon substitution of insurance_companies for instance when the mortality costs to insurer are not guarantees correspondence subsequent to the purchase makes clear the importance of the plan operating as originally contemplated ended up being lower than the mortality charges being paid_by the holders of policy f insurer made adjustments and assured the policyholders in writing of its intent to maintain the integrity of product performance and the profit levels of the original pricing assumptions and to assure the integrity of insurer's illustrations in reply to these assurances the insurance agent wrote our clients relied on insurer's illustrated mortality in making financial decisions to acquire insurer's coli products on a broad base of their employees mortality significantly less than illustrated mortality many clients are experiencing a p l and cash_flow loss when based upon the issue illustration they had expected and budgeted for a p l and cash_flow gain executives who made the decisions to acquire insurer's coli product based upon insurer's original financial illustrations are concerned with and are measured on their company's financial results over a short_period of time as you know with actual the these clients find some comfort in your written assurances that the difference between actual mortality and the mortal- ity illustrated by insurer will be made up with interest through a mortality dividend amount of the contingency reserve and thus the amount of the mortality dividend to be paid in year v equally important is the this exchange is yet one more indication of the intention of all parties -- both prior to the purchase and after -- that the coli plan produce as closely as possible the illustrated results the total life_insurance in force under the coli contracts taxpayer has kept all of the coli contracts in force during year t was approximately amount m in potential death_benefits except those under which the insured has died policy year insurer has paid taxpayer aggregate gross death_benefits of amount c and net death_benefits of approximately amount n through the sixth the coli contracts were issued on form f a life_insurance_contract first filed with state insurance regulatory authorities in year p is an increasing death_benefit fixed premium whole_life_insurance contract form subject_to the terms of form f there is a minor difference in the calculation of this amount between the taxpayer and the field that is not material to the analysis in this memorandum several endorsements intended for use in the coli market paragraphs below describe the relevant provisions of form f incorporating the terms of all endorsements included with the contract the premiums -- each of the number d coli contracts provides for either of two level annual premiums amount h or amount j the policy automatically the premium is not paid when due becomes paid up on the basis of net_single_premium factors applied to the policy value after satisfaction of any policy_loans although the policyholder can elect within three months of default to receive extended term_insurance instead if death_benefit -- the initial death_benefit also referred to as the specified amount for each of the number d coli contracts but no other is based upon the individual insured's sex and age underwriting factors assuming an annual premium of either amount h or amount j payable until death contractually defined as the greater of shown on the specifications page date divided by the specified net_single_premium factors and the amount required for the policy to qualify as life_insurance under sec_7702 owner upon the death of the insured are the death_benefit any dividend additions any amount payable under an extra benefit and a refund of unearned_premium reduced by any loan rider balance and unpaid premiums the death_benefit is the specified amount the policy value on a given c the proceeds payable to the contract's a b policy value -- the policy value under each coli contract is determined by accumulating the net_premiums paid gross premiums reduced by any contractually specified loading charges the contract originally delivered to taxpayer did not include the endorsement that applies partial withdrawals in the this memorandum assumes its inclusion as the manner described parties have consistently acted as included from the date_of_issue if the endorsements were of the number d insurance policies number e with an annual premium of amount j covered the lives of employees who and were exempt as defined by the fair labor standards act number l of employees who were non-exempt with an annual premium of amount h covered the lives the illustrations assumed that the policies' benefits would be paid up after nine years so that no further premiums would be needed because of this formula the coli contracts will meet the definition of life_insurance contracts under sec_7702 if the applicable law requirement of sec_7702 is satisfied _ the policy value is also reduced by any plus any dividends applied to the policy value and less the cost of insurance charges partial withdrawals minimum policy values based on the minimum guaranteed_interest rate of four percent the maximum guaranteed cost of insurance charges and the policy's expense charges reflects the increase in death_benefits that will eventually occur if the annual premiums continue to be paid when due each policy contains a table of values with this table of values the policy value has several effects under form f a policy value above the minimum tabular values may force a death_benefit_increase to assure compliance with the cash_value_accumulation_test of sec_7702 compliance of the contract with that section value is the cash_surrender_value amount distributed to the policyholder when a policy is surrendered prior to death after reduction for outstanding loans unpaid premiums and for fixing the policy's loan limit under the formula assuring the policy the policy value is the starting point with accrued interest and interest credited -- interest is credited to policy value at one of three different interest rates the current credited unioaned interest rate current credited loaned interest rates associated with borrowed policy value upon whether the policy value is from insurer and adjustable loan interest rate the two rates the rate applied depends in use as collateral for a loan so used whether the loan carries a fixed or the basic crediting rate or one of two if the basic crediting rate applies only to the portion of the policy value that is not used as collateral for a policy loan the basic crediting rate is defined as the greater of that insurer may declare or rate has little application if the policyholder elects to make the maximum policy_loans permissible within the limits of sec_264 four percent per year a rate this ii i the current credited loaned interest rate credited to the policy value that collateralizes a policy loan carrying an adjustable rate adjustable loan crediting rate of is the greater a the ratio of average - monthly corporate baa calendar month two months before the date on which the rate is determined and defined in less the average baa rate i moody's corporate bond yield the baa rate ’ for the ii i and the use of the baa rate in form f was considered to be a feature unique to coli policies by the outside actuarial firm engaged by the administrator to develop coli products bo the basic crediting rate defined as the greater a rate that insurer may declare or ii four percent i of per year because the baa rate has been and generally will be in excess of both four percent and the basic crediting rate declared by insurer paragraph a effectively determines the adjustable this rate can be expressed in the formula loan crediting rate adjustable loan crediting rate sb baa teen sec_1 - baa for example if the baa rate is crediting rate would be percent percent the adjustable loan under a form f endorsement attached to taxpayer's coli using a t-factor increases the adjustable loan contracts a policyholder can elect but only at issue the adjustable loan crediting rate increased through using a factor crediting rate below i where insurer was domiciled disapproved the use of this endorsement on the grounds that to a rate higher than the formula detailed above and thus the adjustable loan rate discussed to have t- state i t is inappropriate for a policyholder to determine within a range what these two rates the premise of the variable loan rate is should be charge a rate dependent on an outside index and the methodology used to determine the credited interest rate should rely on company expectation not policyholder discretion the loan and crediting rates to taxpayer did not according to the material submitted elect to apply a t-factor to increase the adjustable loan rate if the policy value secures a fixed rate policy loan the is the greater of i four percent per year interest credited to the policy value the fixed loan crediting a rate that insurer may declare or rate although this definition is the same ii as for the policy value not used as collateral the two crediting further although a basic crediting rates need not be the same rate has been applied to the policy value that is not used as collateral from inception of the coli contracts no fixed loan crediting rate was declared by insurer until date k other policy forms offered by insurer at the time that taxpayer purchased its coli contracts also adjusted the crediting rate on policy values to assure a fixed minimum spread between crediting and loan rates crediting rate go above a common index bond yield average--monthly average corporate rate moody's in none of these other forms did the such as moody's corporate average corporate rate when the policy value was used to collateralize a policy loan policy charges -- there are no specified policy fees however expense charges the loading charges are imposed during the entire duration of each coli contract female the loading charges as amount j premium are a percentage of the amount h or for a 31-year-old policy year loading charge the loading charges differ for each policy based upon the age and gender of the insured but are similar in pattern to the numbers in general the loading charges are less than the listed above numbers in the above table if the insured is older at issue both taxpayer and the revenue_agent have asked us the loading charges for a 3l-year-old female are typical of the coli contracts to assume that cost of insurance charges -- the cost of insurance charges the amount_paid to insurer as consideration for its risk ie that the insured might die during the period covered by the charge are deducted from the policy value on each processing date cso a mortality_table with monthly curtate functions the maximum monthly cost of insurance rates are the surrenders’ and withdrawals -- all or a portion of the a withdrawal first reduces the loan policy value including any paid-up additions may be withdrawn under the base policy balance to the new loan limit computed by reference to the new lower policy value after the withdrawal while the remainder is paid to the policyholder in cash death_benefit on a dollar for dollar basis rather than reducing a it proportionally as would occur with a partial surrender of no adjustments to the premium are made upon withdrawals policy accompanied by reductions in death_benefit each withdrawal reduces the policy_loans -- policy_loans on the sole security of the policy are available under form f as required by state law loans need not be repaid until the death of the insured or the surrender of the policy the there is no specific provision permitting surrenders of part or all of the death_benefit under the coli contracts - l1 the policy value the contractually defined loan limit is of the next policy anniversary less plus the dividend value defined as the cash_value for any dividend additions plus any other dividend credits both all unpaid computed as premiums plus interest at the loan rate on each such premium to although the formula does not so state the interest due_date the loan limit presumably takes into account previously issued loans cash_value assuming premiums are timely paid restated the loan limit is the year-end unborrowed the interest rate on all loans secured_by the policy value is chosen annually by the policyholder who pre-existing or new the can select either an adjustable or a fixed loan rate adjustable loan rate payable in arrears is determined by insurer annually two months before the start of the policy year and can be any rate that does not exceed the contractually specified maximum greater of the maximum’ adjustable loan rate is the as published by moody's a moody's average corporate rate for the calendar month two months before the date on which the rate is determined and the adjustable loan crediting rate b credited on that portion of the policy value which is equal to the loan balance plus one percent the interest rate in turn the adjustable loan crediting rate that is the base for the is higher than the baa is higher than the moody's average corporate borrowing rate described by paragraph b rate which rate paragraph b paragraph a be described in a fraction that is closely related to the formula used for the underlying adjustable loan crediting rate accordingly the adjustable loan rate determined under is always higher than the rate determined under the adjustable loan rate under paragraph b can adjustable loan rate ------- gection a disallows the interest on loans under any coli contract that exceed dollar_figure cumulatively which serves as contractual loan limit a practical cap on borrowing that is often lower than the although form f only defines a maximum adjustable loan the rate declared by insurer each year has never been less rate than the maximum if using the earlier example the baa rate is adjustable loan crediting rate i sec_11 percent and the adjustable loan rate under paragraph b i sec_12 percent percent the at any time the policyholder can also elect a fixed loan if the fixed loan rate is selected by rate option of percent if charged in arrears or percent if charged in advance the policyholder the amount credited to the portion of the policy value that is collateral for the loan crediting rate four percent the minimum interest rate guarantee loan rate has never been selected by taxpayer the fixed loan crediting rate has never applied to the portion of the policy value used as collateral for the coli contract loans a rate declared by insurer or is the greater of the fixed loan as the fixed each year the statements provided to taxpayer assumed that although taxpayer would select the higher adjustable loan rate taxpayer could have opted for the fixed loan rate at any time the statements failed to specify the fixed loan crediting rate that would have allowed taxpayer to determine whether the same one percent spread would apply taxpayer inquired about the fixed loan crediting rate earlier insurer did not declare a fixed loan crediting rate until date k there is also no evidence that as noted dividends -- form f as endorsed states that insurer will credit this policy with such dividends as we may apportion dividends may be paid in cash applied against the premium due applied to policy value or used to purchase paid-up life_insurance or one-year term_insurance at the option of the policyholder policy year under form f including upon the issue_date of the policy benefit under life_insurance contracts generally and is not specified in the contract insurer credits dividends at the beginning of each a dividend upon the issue_date is not a the crediting of there are three components of the dividends_paid under form f only two of which applied during the taxable years at issue for example the year v dividend declaration provides that the dividends credited in year v would be the sum of three items c an excess_interest dividend loading dividend reduced by deferred acquisition_cost reductions and increased by dac amortization interest component of the dividend is zero until the end of the 15th policy year and therefore can be ignored for purposes of this memorandum a mortality dividend and the excess dac b a a since issuer first informed policyholders of these rates the same one percent spread between borrowing and in date k crediting rates has occurred under both the fixed and adjustable loan rate scenarios the second component was a mortality dividend that shifted the correspondence and any profit due to favorable mortality from insurer to the purchasers of large coli programs memoranda contemporaneous to the issuance of the coli contracts anticipated that insurer's profit on taxpayer's coli program would be derived principally from the one percent interest spread between the crediting and borrowing rates related to the policy_loans rather than from excess mortality charges however the insureds covered under form f contracts lived longer than anticipated to the dividend calculation for form f contracts at the behest of form f policyholders taxpayer and others who detailed concerns that they would not be obtaining the benefit of the original bargain if insurer retained the full cost of insurance charges in year v insurer enhanced the mortality element the third and most significant factor in the amount of the declared dividend was the loading dividend which was derived from the excess of the loading charges specified in the contract over the actual expenses of administering the program the application of seven different factors used in the determination of the portion of the loading charge to be returned a major portion of the contractually specified loading charge is made available to the policyholder at the beginning of each policy year for example in the fourth year of taxpayer's coli program beginning on policy date year x approximately percent of the premium paid for that policy year was returned to taxpayer as paid loading charges specified in the contracts calculated under the coli contracts corresponded closely to the original illustrations with the exception of the modification of the mortality dividend or approximately percent of the aggregate the dividends through both insurer and taxpayer have treated the number d coli a unified program and the form f terms of the coli contracts as contracts including all endorsements have been applied on an aggregate basis variances implicit in having age and sex groupings of insureds are accounted for on an aggregate basis all transactions while taking into account the gross premiums due in the aggregate for all outstanding coli contracts at the beginning of each policy year beginning on policy date year t through the premiums due for the policy year beginning policy date year z were policy year premium’ the cost of insurance charges for the policy years beginning on policy date of each year were policy year cost of insurance the interest rates disclosed to taxpayer for the first six policy years were as follows policy year basic crediting rate adjustable loan crediting rate adjustable loan rate applies only to the unborrowed portion of policy value the corresponding baa and moody's average corporate rates of the previous calendar_year the months and rates from month used as the starting point for the interest rate calculations under the coli contracts and the adjustable loan rates for each policy year were the periodic reports on the coli contracts are inconsistent on whether gross premiums are reduced by deaths that have occurred but which have not been reported as of the date the premiums are due resolved between taxpayer and the revenue_agent the differences are not material and can be ‘ the use of the prior month 1's baa rate is not in accordance with the terms of form f as month is four months rather than cwo months prior to the coli program anniversary this discrepancy is unexplained policy year baa rate corporates moody's average adjustable loan rate the amount borrowed by taxpayer during the first three policy years using the coli contracts' policy values as security and the interest at the adjustable loan rate for those and succeeding years are as follows policy year new borrowing interest accrued dividends made available to taxpayer on the first day of each policy year were year loading dividend mortality dividend dividends as percentage of gross premiums due the relationships of the loading charges the loading dividends and the aggregate premiums are as follows ’ 1’ the aggregate numbers in this table are slightly less than would occur if all insureds were the same age and sex as under the representative policy used by taxpayer and the revenue_agent dividends as percentages of the premiums occurs because some members of the group of insureds under the taxpayer coli program are male and or older than the insured under the representative policy this slight decrease in loading charges and loading policy year loading charge as percent of premium loading dividend as of loading charge a percent loading dividend as of premium paid a percent withdrawals of policy value began in the fourth policy year the withdrawals which taxpayer represents were on a roughly pro_rata basis among the coli contracts were in the following aggregate amounts policy year withdrawal the components described above operated in a unified manner the program also operated in accordance with the as contemplated in the illustrations prepared by the insurance agent during the study period prior to the purchase of the coli contracts ongoing reports of the manner in which the coli plan operated which showed substantial similarity to the illustrations taxpayer notes that there were deviations from the originally contemplated plan as to fluctuate the manner in which the dividends were applied under the contract and the amounts withdrawn from each coli contract's policy values with only immaterial variations from the anticipated program -- taxpayer borrowed in the first three years and used loading charge-derived dividends and withdrawals to minimize its costs in subsequent years to the interest rates which were expected nonetheless the coli program operated with the assistance of the administrator the insurance agent sent periodic reports to taxpayer detailing the results of the coli program providing a summary of amounts due for the upcoming year and an annual plan review was informed of the amount due the prior loans loan interest due premiums due amount of premiums borrowed if any net amount of premiums due loans in excess of premiums if any due_date by age and gender groups specifically taxpayer and total loans as of the payment and in the first three years the statements set forth the total stated premiums for all coli contracts still in force reduced by loans made against the policy values the loading dividends that were treated as paid to taxpayer rather than credited to policy values and increased beginning at the end of the first policy year accrued loan interest the final net figure was the amount to be reduced by by one year's beginning in the third policy year during the first two policy years all of remitted to insurer the loading dividend was credited to policy value which maximized the amount that could be borrowed under the coli contracts' terms the loading dividend credited at the beginning of the policy year was divided between application to the policy value and payment of the premium due the remaining loading dividend and the revised mortality dividend credited at the beginning of the third policy year were applied to pay the premium in the fourth through sixth policy years taxpayer withdrew large sums from the coli contracts' policy values and all dividends loading and mortality were credited against premiums due rather than applied to policy value statements detailed the gross premium due increased by the accrued loan interest due withdrawals from the coli contracts and reduced by dividends and partial accordingly the the following summarizes the amounts with three zeros omitted to be remitted from taxpayer to insurer that were taken into account to determine the net amount policy year gross premium dividends applied policy_loans interest due partial withdrawals net amount remitted the number of coli contracts dropped each year because of contracts that terminated when the individual insured died to taxpayer and do not include dividends credited to policy values these amounts are only the dividends treated as paid in cash after taking into account the dividends the loan interest accrued the policy values and the partial withdrawals the aggregate net cash surrender values remaining in the contracts were at all times throughout the taxable years at issue less than one percent of year end policy value as shown below the enhancement of the mortality component of the dividend in response to the favorable experience is one of the few differences between the contracts as administered and as illustrated before issuance although the policy values and death_benefits would have increased over time had taxpayer continued to pay premiums beyond the first seven to ten years of the policy the policy year year end policy value policy loan balance accrued unpaid interest on policy_loans net year end policy surrender_value all values are actual dollar values no zeros are omitted taxpayer expected the coli program to improve taxpayer's profit and loss for financial reporting purposes taking into account the tax effects of the borrowing have not been exactly as anticipated taxpayer represents that the effects were generally as predicted by the illustrations taxpayer claims that the coli program had a positive effect on its financial statement because the death_benefits received and interest and dividends credited are treated as profit and policy values net of policy_loans interest on the policy_loans and premiums_paid largely offset these benefits on taxpayer's financial statements the policy_loans are not listed as liabilities are treated as an asset although although the results for federal tax purposes the annual increases in the policy values under the policies that are reported as income in the financial statements are eliminated from taxable_income on schedule m of taxpayer's income_tax return similarly also eliminated from taxable_income on schedule m premiums charged on the policies were recorded as expenses on taxpayer's financial statements but reversed on schedule m and not claimed as deductions from taxable_income interest amounts charged to taxpayer on policy_loans were treated as expenses for financial statement purposes and claimed as deductions against taxable_income on taxpayer's return death_benefits are finally the applicable law and rationale l whether the amounts claimed by taxpayer as deductions are interest_paid or accrued during the taxable_year on indebtedness within the meaning of sec_163 illustrations anticipated that taxpayer would elect paid-up status and stop paying premiums before the policy values grew to any appreciable extent sec_163 allows as in 364_us_361 the supreme court applied the economic_substance_doctrine a deduction all interest_paid or accrued within the taxable_year on indebtedness however a prerequisite to the allowance of any interest_deduction is that the underlying transaction must have economic_substance apart from its tax benefits to disallow an interest_deduction where it found that there was nothing of substance to be realized from the transaction beyond a tax deduction because the taxpayer's financing_arrangement with an insurance_company lacked non-tax substance the transaction did not create a valid indebtedness for purposes of federal tax law the court held that u s pincite whether taxpayer in substance incurred an indebtedness a for federal tax purposes the field contends that taxpayer's financing_transaction 10th cir and insurer did not part with the see golsen v commissioner t c in substance acquire the use of funds it with insurer is not valid indebtedness for tax purposes because taxpayer did not otherwise would not have had use of funds from which it otherwise would have derived a benefit 445_f2d_985 collectively golsen i f 2d the use of money from insurer to pay premiums on the coli policies the totality of the facts and circumstances indicate that insurer did not part with any funds through loans and did not acquire the use of any funds through receipt of premiums while taxpayer and insurer arranged for an appearance of cash transfers that flowed in both directions a substantial portion of the amounts paid were returned concurrently with their payment creating a circular cash_flow aff'd see also goldman v united_states although taxpayer in form obtained cert_denied u s 10th cir the field further contends that the circular cash_flow was facilitated and enhanced by the coli policies' high premiums according to the field an analysis of the premiums_paid for the policies and the insurance benefits and cash surrender values produced thereby demonstrates that the premiums were intended to pay neither for current insurance coverage nor future_benefits rather a substantial portion of the premiums were paid for the purpose of either being borrowed or funding simultaneous dividends and partial withdrawals during the first three years of the coli policies purported policy_loans were the primary mechanism used to produce the circular cash_flow stipulated in the coli policies increased substantially thereby providing a source from which insurer could pay loading dividends that effectively offset a major part of the premiums que under the coli contracts after policy year three this relationship is the loading charges - demonstrated in the earlier table showing the relationship each year between contractually specified loading charge loading dividend and premiums due insurer informed taxpayer each year of the amount of the the loading dividend had the effect of for example in the fifth percent of the loading charge which was loading dividend payable at the beginning of that year when the premium also was due returning to taxpayer a substantial portion of the premium simultaneously with its payment policy year percent of the premium for that year was returned to taxpayer as a loading dividend that paid approximately percent of the premium previously credited to taxpayer's policy value account were withdrawn by taxpayer from policy value and credited against premiums and interest payments due in addition beginning in policy year four amounts the field contends that the loading dividends were not true dividends because they were dependent neither upon the experience of the insurer nor upon the insurer's discretion argues that the guaranteed aspect of the loading dividends is demonstrated by the total improbability of their not being declared of the policies' anniversary date when the premiums became due taxpayer simply could refuse to pay the premium and elect to have the policy lapse or convert to reduced paid-up status in either event the outstanding debt could be paid off without further cash outlay by taxpayer if substantial dividends were not declared in advance the field the field also points to correspondence and memoranda in the possession of taxpayer and the insurance agent making clear that the loading dividend was an important part of the coli program with the assurances previously given by insurer the insurance agent would be concerns about this issue in a position to reassure taxpayer as to any with regard to the partial withdrawals from the coli policies the ability to make partial withdrawals of policy value is not usual on a fixed premium life_insurance_contract ordinarily a withdrawal would be treated as that would reduce the death_benefit proportionally withdrawal of cash_value that does not affect the future premiums due is also unusual with a fixed annual premium contract a partial surrender further a taxpayer contests the contention that the premiums for its taxpayer argues that any coli policies were artificially high inquiry into the size and structure of the premiums must begin and end with the testing of the contracts under sec_7702 defining life_insurance_contract for federal tax purposes and 7702a establishing a specific limitation on the level of life_insurance premiums in relation to death_benefits contends that since the coli policies are life_insurance taxpayer contracts under sec_7702 and the premiums for the policies do not exceed the limits imposed by sec_7702a the premiums on its coli policies cannot by definition be artificially high under the standards established by congress for life_insurance taxpayer states that insurer designed the coli policy form to other taxpayer contends that the secured regulatory approval by multiple states and offered it on a non-negotiable basis to taxpayer as well as prospective corporate purchasers coli policies' loading charges provided insurer with a cushion against expenses of administration that using a loading dividend has certain unspecified advantages over using net_premiums for state premium tax purposes taxpayer also does not agree that the loading dividends were contractually guaranteed or virtually assured insurer's board_of directors independently determined each year whether to pay dividends after taking into account the characteristics of the coli programs including the large premiums being paid in the aggregate by the purchasers of the coli policies and the inequity to those policyholders of holding large surplus generated by those premiums for a full year before distributing it in addition taxpayer argues rather taxpayer contends that an annuity_contract taxpayer argues its situation is distinguishable from the facts of knetsch which involved borrowing nearly all the cash_value of borrowing an annuity contract's entire cash_value defeats the purpose of the contract -- that is the eventual production of annuity payments transaction with the insurance_company therefore did not appreciably affect his beneficial_interest except to reduce his tax that is knetsch realized nothing from the transaction beyond a tax deduction in contrast taxpayer claims that its coli policies always provide a substantial amount of death_benefit protection in excess of policy_loans leveraged coli policies because the substantial life_insurance protection provided by those policies ensures that the policies have economic_substance appreciably affecting taxpayer's beneficial_interest beyond the realization of taxpayer argues that knetsch does not apply to its a tax deduction see u s knetsch's pincite taxpayer also contends that the four out of seven test in sec_264 explicitly permits the first three premiums of a life_insurance_contract to be paid_by means of policy_loans provided the next four premiums for the contract are paid_by other means for example policyholder dividends or partial withdrawals flow argument is not consistent with either the statute or published service position sec_264 satisfied where corporate purchaser and transferee trust cumulatively borrowed in no more than three of first seven years revrul_72_609 c b taxpayer argues that the field's circular cash rul 1971_2_cb_199 borrowing see rev - - as to more than three of first seven years violates sec_264 a with regard to the golsen i case which disallowed a inc v united_states 454_f2d_637 deduction for interest on indebtedness incurred to purchase a life_insurance_contract taxpayer points out that in woodson- tenent laboratories 6th cir the court_of_appeals rejected the government's contention that woodson-tenent's leveraged life_insurance program on key employees lacked economic_substance expressed its disagreement with the golsen i decision and allowed a deduction for interest on policy_loans used to purchase the life_insurance coverage cir united_states 296_fsupp_604 see also campbell v cen-tex inc hereafter cen-tex and priester machinery co w d tenn 377_f2d_688 5th v taxpayer also contends that its situation is factually distinguishable from golsen i and other cases that have disallowed deductions for interest on life_insurance_policy loans used to pay premiums premiums amount needed to pay each of the first three level annual premiums as each premium became due states u s t c para deduction for interest on indebtedness incurred to pay currently due premiums in contrast taxpayer limited its borrowing to the referred to hereafter as golsen it those cases involved borrowing to prepay see golsen v united upholding ct_cl taxpayer notes that both treasury testimony and treasury statement of dennis e ross deputy reports have discussed broad-based leveraged coli programs and acknowledged the tax_benefit flowing from the interest deductions under those programs assistant secretary tax policy department of the treasury hearings before the subcommittee on select revenue measures committee on ways and means u s house of representatives mar secretary tax policy department of the treasury hearings before the subcommittee on select revenue measures committee on ways and means u s house of representatives department of treasury report to the congress on the taxation of life_insurance products date statement of kenneth w gideon assistant feb see discussion below of the definition of annual premiums due in comparison to the stated premiums this case involved the same taxpayer and life_insurance policies as golsen i in golsen ii did not view the earlier decision as controlling with respect to interest on loans made after golsen had eliminated the prepaid premium fund but different tax years the claims_court taxpayer also points out that sec_264 was amended hipaa 1996_43_irb_7 in enacting the changes to sec_264 however in by sec_501 of the health insurance portability and accountability act of interest deductions generated by broad-based leveraged coli programs congress granted transition relief whereby the deduction for otherwise allowable interest incurred under then existing coli programs is phased out over several years the transition relief manifests congressional recognition that the broad-based leveraged coli programs involved valid indebtedness for tax purposes for years prior to including the years at issue and further contends that its leveraged coli program is eligible for the transition relief taxpayer argues that to deny we agree with the field even if taxpayer's coli policies taxpayer claims that it such qualification does contrary to taxpayer's stated purpose for borrowing are life_insurance contracts other than modified endowment contracts under sec_7702 and sec_7702a not preclude a finding that the premiums are artificially high in the context of determining whether taxpayer's financing_arrangement has economic_substance borrowed from insurer to finance the payment of insurance premiums however a substantial portion of the premiums_paid for these contracts did not pay for insurance benefits instead they were paid for the purpose of either being borrowed or funding simultaneous dividends or partial withdrawals the policies’ high loading charges and loading dividends were specifically designed for the large employer coli market where the loading costs were de_minimis the high premium structure together with loading dividend and partial withdrawal mechanisms served no economic purpose other than to provide the circular_flow_of_cash necessary to produce the expected tax benefits with a minimum cash outlay by taxpayer thus furthermore compliance with the literal requirements of settled law makes clear that sec_264 only sec_264 does not preclude the service from looking below the surface to examine whether there is real indebtedness for federal tax purposes concerns actual interest on real indebtedness ie interest on policy_loans that have economic_substance for tax purposes knetsch supra the supreme court rejected the taxpayer's argument that congress by amending sec_264 effective for transactions occurring after the taxpayer's implicitly approved the taxpayer's claimed interest deductions the court held that the amendment was intended to further congress' policy to disallow interest incurred to produce partially exempt_income and was not intended to address sham transactions that the taxpayer's problem was caused by his noncompliance with sec_163 and not sec_264 which is directed at transactions involving interest payments on actual indebtedness in golsen i that made by taxpayer here stating that sec_264 simply supra the tax_court rejected an argument similar to the court held in - denies or disallows or prohibits deductions that might otherwise be allowable deduction the tax_court in golsen i finding t he fact that congress considered it expedient to remedy an avoidance device which had at least some court recognition does not bind us a specific fact situation t c pincite the tenth circuit affirmed does not confer the right to any f 2d pincite in dealing with and we do not interpret the cases and rulings cited by taxpayer to hold that all purported policy_loans used to pay currently due premiums are per se indebtedness for purposes of sec_163 or that interest on such policy_loans is deductible so long as sec_264 parameters are satisfied for the most recent modification to sec_264 in makes clear that the opposite is true the legislative_history provided the transaction gives rise to debt for federal_income_tax purposes and provided the 4-out-of-7 rule is met a company may borrow up to dollar_figure per employee officer or financially interested person and is not precluded under sec_264 from deducting the interest on the debt even though the earnings inside the life_insurance_contract inside_buildup are tax-free and in fact the taxpayer has full use of the borrowed funds 104th cong h_r conf_rep conference_report inference was intended as accrued under prior_law rise to indebtedness under general tax law principles taking into account the facts and circumstances 2d sess in addition congress stated that no to the treatment of interest_paid or id pincite the transaction must give the effect of the transition rule provided in connection with the amendment to sec_264 is that interest under some broad-based leveraged coli programs if previously deductible under general tax law principles continues to be partially deductible during the phaseout of the deduction however there is no statement direct or indirect that suggests that all broad-based leveraged coli programs involved genuine indebtedness in this case the loading dividend mechanism partial withdrawals and artificial premium structure of taxpayer's coli footnote in conference_report interest deductions are disallowed if any of the disallowance rules of sec_264 - apply is not applicable if one of the exceptions of sec_264 such as the 4-out-of-7 rule addition to the specific disallowance rules of sec_264 generally applicable principles of tax law apply sec_264 is satisfied the disallowance rule_of sec_264 a in policies served no economic purpose other than to provide the circular_flow_of_cash necessary to produce the expected tax benefits with a minimum cash outlay by taxpayer distinguish taxpayer's leveraged coli from cases and rulings cited by taxpayer dispositive of the issue of whether taxpayer's transaction produced genuine indebtedness accordingly those cases and rulings are not these features indebtedness has been defined as an unconditional and 3d cir knetsch u s legally enforceable obligation for the payment of money 115_f2d_856 order to be deductible_interest must be paid on genuine indebtedness that is indebtedness in substance and not merely in form in substance the borrower must obtain the use of funds which he would not otherwise have enjoyed and the lender must part with the use of funds from which it would have otherwise derived a benefit enforceability of mean that it peerless industries v united_states e d 3d cir pa aff'd in an unpublished opinion 37_f3d_1488 a debt under state law does not necessarily is an indebtedness for federal tax purposes see also rev_rul c b u s t c big_number for an indebtedness to exist see golsen i pincite in as taxpayer did not acquire and insurer did not forgo the use of any funds as determined that the purported policy_loans in this case did not produce indebtedness for tax purposes a result of the loans the field correctly whether taxpayer in substance paid_or_accrued interest for b federal tax purposes the field also contends that the amounts paid_by taxpayer and denominated as interest by the parties do not substance represent compensation_for the use or forbearance of money conclusion a number of arguments are made to support this in the first is that as discussed above taxpayer did not obtain and insurer did not forgo the use of funds so that there is no indebtedness in addition the field contends that the parties' characterization of certain amounts as interest disregards both the manner in which the amounts are determined and the person with the power to determine the rate to be paid not represent a charge determined by insurer as lender based upon its judgment about overall market interest rates and the particular characteristics of a policy loan secured_by policy value taxpayer and unrelated to the underlying risk instead the interest rate is effectively controlled by the amounts do - to support its contention the field points out that the formula used to derive the adjustable loan rate under form f designed for large corporate purchasers produces a rate substantially higher than the interest rates under other life_insurance policies available to less creditworthy purchasers further unlike a typical insurance_policy loan rate is changeable annually at the option of the policyholder the policy loan although the borrowing rate on a policy loan and the crediting rate for policy value securing that loan are often linked a process called direct reflection the rate chosen as the base generally bears some relationship to the insurance company's investment practices by being keyed to a general commercial rate -- rate because the structure of form f's borrowing and crediting rates produced a one percent profit spread regardless of the rate chosen insurer was indifferent to the level of the adjustable loan interest rate charged a factor not present in most lending transactions although common with policy_loans in most cases the moody's average corporate the field contends that the lack of an interest character is further demonstrated by taxpayer's choice of the higher of the two available loan interest rates for each year of the program taxpayer had the option exercisable annually to borrow at a fixed or adjustable loan interest rate that would apply to all outstanding loans as well as to that year's loans future policy years until changed by taxpayer both the fixed and adjustable borrowing rates before making its annual decision about which interest rate would apply year of the program the adjustable loan rate was substantially greater than the fixed loan rate loan rate would allow taxpayer to borrow at reduced cost taxpayer nonetheless always chose the higher adjustable loan rate although choosing the fixed a significantly taxpayer knew for each for all taxpayer contends that choosing the higher adjustable loan rate made economic sense because this choice guaranteed that its borrowing costs were capped at the one percent spread between the adjustable loan and crediting rates the interest rates on its coli policy_loans were well within the range of commercial market rates for loans and that the policy loan rates correlate reasonably well to its average interest_expense for short-term borrowing policy loan interest rate interest rate applicable to large taxpayers' tax underpayments under sec_6621 loan interest rates were in the range of the short-term rate under sec_482 for respecting loans between related parties taxpayer further claims that the policy taxpayer points out that the taxpayer also claims that is less than the in some years in rebuttal the field argues that both taxpayer and insurer understood that the fixed loan rate would not be elected regardless of net cost there is no evidence that taxpayer inquired about the fixed loan crediting rate in any year later years when insurer did declare a crediting rate applicable to policies with fixed rate loans the spread between the crediting rate and the interest rate for fixed rate loans was the same one percent charged on adjustable rate loans nevertheless taxpayer chose the higher rate because it improved the after-tax returns on the program by increasing the claimed interest_deduction and the amount credited to the coli policies' tax deferred inside_buildup in interest is compensation paid for the use or forbearance see eg old colony r r co 308_us_488 of money u s is the charge per unit of time for_the_use_of borrowed money thompson v commissioner t c in short interest is the equivalent of rent for_the_use_of funds dickman v commissioner u s defining feature of interest v commissioner this isa interest see eg t c supra pincite golsen i in determining whether a payment constitutes no deduction for interest is allowed where a taxpayer does in substance pay an amount for_the_use_of borrowed money pincite rev not knetsch supra u s rul interest on indebtedness economic realities govern over the form in which a transaction is cast labels are not determinative amounts that are compensation_for the use or forbearance of money are treated as interest regardless of how the parties designate the amounts loan processing fee points revrul_69_290 c b amount_paid for privilege of being granted a loan l-r heat treating co premium paid_by borrower to obtain loan that are not compensation_for the use or forbearance of money are not treated as interest even if the amounts are designated as interest by the parties t c deposit or down payment on principal due rev c b interest not sufficient if facts indicate that a portion of the charge is attributable to services performed in connection with the borrower's account statement by lender that entire loan charge i sec_897 conversely amounts purported interest payment treated as eg lacroix v commissioner revrul_69_188 c b a rul v commissioner t c bonus or see we conclude that based on the facts and circumstances described the amounts denominated as interest by taxpayer and insurer did not or forbearance of money instead the amounts denominated as in substance represent compensation_for the use a second defining feature of interest ie the need to compensate the creditor for the risk of nonpayment associated with the debtor is generally not present in an insurance_policy loan context because the loan is fully secured_by policy value interest were paid to support an interdependent and circular structure of charges and credits the purpose of which was to increase taxpayer's tax deductions while simultaneously increasing the amounts credited to the coli policies' tax deferred inside_buildup whether taxpayer possessed a non-tax business_purpose for c the financing_transaction used to acquire the coli contracts taxpayer contends that it had several non-tax business reasons for engaging in the coli program contends that the economics of the coli policies per se imbues the purchaser with a legitimate business justification for their purchase legitimate transaction for a business to purchase life_insurance policies that provide appreciable net death_benefits or that can be reasonably expected to produce a pre-tax gain over the duration of the insurance program policies have these characteristics that is taxpayer claims that it taxpayer claims that its coli is inherently a first taxpayer in addition taxpayer claims that it entered into the coli program to finance unfunded employee benefit obligations taxpayer argues that in cen-tex f 2d pincite circuit explicitly endorsed the leveraged purchase of life_insurance to finance deferred_compensation and that the sixth circuit in woodson-tenent laboratories adopted that conclusion the fifth the field contends that taxpayer's coli financing_arrangement did not have a non-tax purpose but rather was motivated by the tax benefits to be derived from deductions for interest paired with tax-deferred inside_buildup under the coli policies several arguments are made to support this contention the field contends that documents prepared contemporaneously to policies issued on form f with taxpayer's coli transaction and correspondence between the insurance agent and insurer as generally demonstrate that taxpayer's overriding motivation in entering into the financing_arrangement was its desire to obtain the maximum_tax benefit from the deductibility of interest and accompanying tax-deferred inside_buildup and hence the highest possible after-tax return stated purpose for purchasing the plan that is employee_benefits and the benefits anticipated from the coli program although taxpayer was aware of its large liabilities for employee_benefits no specific health care commitments are identified nor is any explanation made as commitments would be funded by the program the documents fail to link taxpayer's to how any health care to finance the field also argues that no rational relationship exists between the financing of unfunded employee_benefits and taxpayer's coli program absent tax benefits due to interest taxpayer's contemporaneous deductions the additional profits that taxpayer claims its coli program produced are illusory the profits exist only if the costs associated with producing those amounts primarily the coli loans are disregarded financial projections indicate that taxpayer would transfer more cash to insurer yearly than it would receive from insurer it chose to cancel the coli plan taxpayer also knew that if policy value payable to taxpayer after repayment of its coli loans would always be significantly less than the actual cash paid to insurer could not have reasonably expected the cash flowing to including death_benefits to correspond to employee_benefits costs incurred at the time of the employee's death nor could taxpayer have reasonably expected the policy values including dividends and interest credited thereto after taking into account the loans and the cost of the policy_loans to produce positive financial results accordingly the field contends that taxpayer even the it in addition the field points out that the proceeds from the other features such as large early there is also nothing to indicate how the coli program were not earmarked in any way for the provision of employee_benefits apparently arbitrary amount h or amount j premium used for each insured employee relates to or was established to account for taxpayer's purported need to secure death_benefits sufficient to finance employee_benefits year policy values are discussed as desirable for their improvement on coli policies' rates of return but without explanation as program gains to the costs of anticipated employee_benefits instead taxpayer's assistant treasurer summed up the operation of the program as follows essentially generated by the fact that we get tax relief on the interest_expense associated with borrowing against the cash_value of the policies while the investment return built up within the policies and paid out to taxpayer as death_benefits are received as tax-free_income to how these values would better match the coli the economics of the program are the field also contends that taxpayer did not need to borrow from insurer to accomplish the purchase of insurance benefits for the first five years of the plan insurer charged taxpayer total premiums of dollar_figure million which amount was approximately times insurer's cost of providing insurance the mortality charge despite the magnitude of the stated premiums due insurer required taxpayer to pay only slightly less than dollar_figure million in cash annually in the first five years towards these charges the balance of the premiums due was satisfied by the circular flows related to loans dividends and withdrawals similarly although insurer charged taxpayer dollar_figure million in interest during the first five years of the program taxpayer paid only dollar_figure million in cash toward these charges contends that the parties anticipated from the beginning that taxpayer would never be required to pay the bulk of the purported the field - as insurer was never going to require any premium and interest charges other than by means of the circular cash_flow devices more cash to support the insurance benefits than the net amounts from taxpayer as originally illustrated taxpayer's borrowing served no non-tax purpose insurer approximated insurer's cost of insurance expenses and profit this is indicative of the true substance of the transaction ie golsen i the insured paid to the insurance_company was the true cost of the insurance purchased pincite holding that the net cash that the payment of nondeductible premiums the cash taxpayer paid to supra t c in fact see the field also points to taxpayer's indifference to the the insurance agent provided program's projected pre-tax losses taxpayer with several projections of the anticipated performance of the coli program taxpayer was considering for purchase of the projections showed that the coli program would generate pre-tax losses and after-tax gains for at least the first forty years of the program correspondence with insurance agent nor in taxpayer's internal memoranda that taxpayer was concerned about the pre-tax loss aspect of the projections there is no indication in taxpayer's all in rebuttal taxpayer argues that the field's approach effectively requires the purchase of term_insurance rather than whole_life_insurance coverage borrowing made possible the many benefits associated with whole life coverage taxpayer argues that its additionally taxpayer contends that the field's focus on a purchaser who uses working_capital the tax effects of the borrowing component of the overall specifically taxpayer believes that a transaction is misguided leveraged purchaser should be in the same economic position after tax as purchases a life_insurance_contract using working_capital reduces its taxable_income by the income that would otherwise have been earned on the assets consumed in the purchase in contrast a taxpayer that uses borrowed funds to purchase a life_insurance_contract continues to receive the income generated by its working_capital but incurs an interest_expense with regard to the borrowed funds taxpayer argues that absent a statutory disallowance provision a leveraged purchaser of a life_insurance_contract should receive a tax_benefit from the reduction of its taxable_income by the amount of interest_paid taxpayer who borrows is taxed more heavily than the taxpayer that uses its working_capital otherwise the a taxpayer who we agree with the field that the interest is not deductible a transaction is recognized for tax purposes under sec_163 only if there is some non-tax purpose for the entire transaction see sheldon v commissioner t c the key to this determination is ascertaining whether the transaction is - - both the purpose and the means chosen to effectuate rationally related to a substantial non-tax purpose considered objectively in light of the taxpayer's economic situation and intentions it must be evaluated in accordance with commercial practices in the relevant industry ordinarily will not be found unless there was a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs commissioner 861_f2d_494 this required relationship between purpose and means cherin v commissioner t c 7th cir see yosha v in 364_f2d_734 2d cir the transactions were real the taxpayer's indebtedness was cert_denied u s and conducted at arm's length enforceable with full recourse and her investments were exposed to market risk nonetheless the court held that the taxpayer's loan arrangement did not reflect a non-tax purpose when the taxpayer borrowed at four percent in order to purchase property that returned less than two percent and held no prospect of appreciation sufficient to counter the interest rate differential purpose or utility the court disallowed the claimed interest deductions interest_deduction allowed for loan arrangement where taxpayer was required to deposit funds with lender to obtain loan indicating that taxpayer had no need to borrow funds but entered into transaction solely for the tax benefits because the transaction had no non-tax substance accord revrul_81_149 c b no similarly in sheldon supra the tax_court stated that the potential for gain was not the sole standard by which it would judge the economic_substance of the transaction particularly where the potential for gain is infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon pincite the transaction involved recently in acm partnership v commissioner tcmemo_1997_115 the tax_court disallowed a capital_loss claimed by colgate a partner in acm based on its finding that the transaction lacked economic_substance an investment strategy motivated by tax considerations but which colgate asserted was imbued with non-tax considerations colgate claimed that the transaction had two non-tax purposes to provide an investment return and to operate as investment aspect colgate claimed that certain notes purchased by acm offered the partners a reasonable return on investment pending the occurrence of other steps of the transaction however the court found that there was no profit potential because of the large transaction costs colgate's claim that the hedging aspect of the transaction was rationally related to any non-tax purpose because neither colgate nor the other partners needed a hedge inside the partnership as they were all effectively hedged outside the partnership the court also dismissed as to the a hedge the court held that colgate's actions were not consistent with rational economic behavior but were based on the tax losses generated by the investment strategy claimed losses because the transaction served no non-tax purpose and therefore lacked substance the court disallowed the in golsen i the tenth circuit held that insurance_policy loans that lack economic_substance will not be recognized for tax purposes notwithstanding the taxpayer's actual purchase of valuable insurance benefits transactions superimposed on the insurance transaction lacked substance and therefore did not produce interest deductible under sec_163 commissioner 544_f2d_1045 nonrecourse_financing is treated as genuine indebtedness if the time of the acquisition of real_property the principal_amount of the debt greatly exceeds the fair_market_value of the property securing the debt the court found that the loan accord estate of franklin v f 2d pincite 9th cir no part of at the memoranda and other documents prepared prior to by comparison they contain relatively little contemporaneously with and after taxpayer purchased the coli plan focus heavily on the tax benefits associated with the loan arrangement discussion of how taxpayer's coli plan was going to facilitate the financing of employee_benefits contemporaneously prepared document drawing a connection on an aggregate average or individual basis between the death_benefits expected to be received from the coli program and taxpayer's stated employee benefit objectives entered into the transaction despite the substantial pre-tax losses shown in the projections it relied upon in entering into the transaction there is not a single finally taxpayer accordingly based on all the facts and circumstances we agree with the field's determination that taxpayer did not have a sufficient non-tax business_purpose for the financing_transaction used to acquire the coli policies whether the relationship of the debt to the annual premiums due fails to satisfy the out of test of sec_264 and the interest on the debt is disallowed under sec_264 a although we have concluded that the interest deductions should be disallowed as lacking economic_substance the field also asked whether taxpayer's transaction meets the out of exception of sec_264 to the general disallowance rule_of sec_264 for purposes of this discussion only we shall assume arguendo that taxpayer's coli program gave rise to genuine indebtedness and interest for federal tax purposes as sec_264 would not apply otherwise sec_264 provides that except as provided in sec_264 no deduction shall be allowed for any amount_paid or accrued on indebtedness incurred or continued to purchase or carry a life_insurance_contract other than a single premium contract pursuant to a plan of purchase which contemplates the systematic direct or indirect borrowing of part or all of the increases in the cash_value of the contract sec_264 c states that sec_264 shall not apply if no part of the annual premiums due during the 7-year period beginning with the date the first premium on the contract to which such plan relates was paid indebtedness is paid under such plan by means of of in this case the annual premium specified for each of taxpayer's coli policies was either amount h or amount j annual premiums due for sec_264 purposes during each of the first seven years refers to each policy's specified amount h or amount j annual premium then taxpayer's borrowing would fall within the exception provided by sec_264 accordingly the question to be resolved is whether the annual premiums due in sec_264 refers to the gross annual premiums specified in each coli policy if the the issue presented by the field is whether the annual that is and were are the amount h do the annual premiums on taxpayer's premiums due for purposes of sec_264 c or amount j annual premiums on the specifications page of each policy or whether the apparent premiums are to be reduced by the loading dividends that were intended to be taken into account as offsets on the billing statement at the beginning of each policy year coli policies exclude the loading dividends of each premium is allocable under form f policy years four through seven -- excess of the anticipated costs insurer always had funds dedicated to the payment of the loading dividends beginning in policy year four taxpayer on the first day of the policy year was credited with dividends sufficient to offset the coli policies' gross premiums almost in their entirety pay stated in the policy essentially only the cost of insurance charges and the one percent differential between the borrowing and crediting rates the field contends that taxpayer never expected to and insurer never expected to receive the premium nominally rather taxpayer expected to pay the loading charge ensured that an amount known to be in to loading charges in a high percentage a matter of law taxpayer contends that rule under sec_264 premiums due during the initial 7-year period points out that the regulation implementing the out of sec_1_264-4 in terms of annual premiums due premium on the contract that subsection ii regulations refers to the stated annual premiums due and that as is applied using the annual taxpayer i of the income_tax regulations is framed beginning with the first the out of of these rule - subsection iv refers to an annual gross premium claims that congress was aware that policyholder dividends could affect the economics of leveraged life_insurance purchases but did not intend for such dividends be taken into account when applying the taxpayer cites an example in the bluebook describing then current bank loan insurance or minimum deposit insurance plans see joint_committee on taxation staff staff description of h_r the revenue act of representatives 88th cong lst sess as passed by the u s house of as support for this claim bluebook out of taxpayer rule we do not find taxpayer's arguments to be persuasive in view the the facts of this case provide ample basis to of the particular facts and circumstances of this case loading dividends received by taxpayer are materially different from the dividends in the example in the legislative_history of sec_264 conclude that these loading dividends would be determined by reference to the contractually stipulated loading charges that were ostensibly being imposed at the same time -- rather than being based on insurer's experience or the discretion of management or any usual source of dividend payment taxpayer nor insurer intended that the gross annual premium specified in each coli policy actually be paid during each of the first seven contract years rather it was contemplated from the outset that these contractually pre-arranged loading dividends would reduce the premiums actually required to be paid in years in which no borrowing occurred this contrasts with the normal dividend structure of life_insurance contracts generally both as to the virtual certainty of its payment and as being funded directly from a premium allocation to an overstated charge to the dividend neither we conclude that for purposes of sec_264 the annual premiums due under each coli policy equals the amount h or amount j annual premium on the specifications page of the policy reduced by the loading dividends accordingly taxpayer has failed to satisfy the out of exception under sec_264 insurable interest issue for purposes of discussing the issues raised by the field and the taxpayer this memorandum has assumed arquendo the existence of an insurable interest to support the coli contracts if taxpayer did not have an insurable interest in the employees covered by the coli program when the contracts were issued under the law of state a the contracts insuring those lives would not be life_insurance under applicable law and would fail to qualify as life_insurance under sec_7702 questioned whether taxpayer had an insurable interest in its employees when the coli contracts were issued we have not addressed the issue in this memorandum since the field has not no conclusions on our part should be inferred from the failure of this memorandum to address the point request for relief under sec_7805 b taxpayer has requested relief under sec_7805 from the retroactive application of the holdings of this memorandum to taxable years ending before its issuance provides that t he secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_7805 b sec_301_7805-1 of the income_tax regulations provides the commissioner with the approval of the retroactivity secretary may prescribe the extent regulation or treasury_decision relating to the internal revenue laws shall be applied without retroactive effect the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from him without retroactive effect shall be applied to which any if any taxpayer requests sec_7805 relief asserting that it relied on existing statutory rules regulations rulings and on public statements and reports of treasury_department officials and its interest deductions b relief would be consistent with congress's decision in to tailor a phase-out mechanism for existing coli plans when it passed legislation eliminating the interest_deduction for broad-based coli programs the service is adopting new standards to deny taxpayer also asserts that section there is no regulation revenue_ruling notice or revenue thus procedure of the service explicitly addressing whether a taxpayer is entitled to interest deductions under the facts presented in this case this is not a situation where sec_7805 b relief might be appropriate because a taxpayer relied on an official pronouncement of the service prior private_letter_ruling or technical_advice_memorandum covering the issue which might form a basis for sec_7805 b relief nor was taxpayer issued a see section dollar_figure of rev i r b proc taxpayer points to the and treasury testimony and a treasury report all of which are cited in the legal analysis above as support for its position that coli loan policy interest deductions are allowable and the report describe only in general terms the tax nothing in the consequences of certain insurance products testimony or the report indicates that treasury thought the service was precluded from examining a particular coli both the treasury testimony - nor is there any indication in the report that treasury program undertaken by a taxpayer and determining that the transaction does not give rise to an interest_deduction under the code examined all aspects of intended to provide guidance to taxpayers on the tax consequences of that product the treasury testimony and report cited by taxpayer we do not believe that these documents would form a basis for sec_7805 relief under the facts presented here after carefully reviewing in their entireties a particular insurance product and nor do we find taxpayer's arguments with respect to the as discussed earlier in the coli legislation compelling legislative_history for the legislation congress explicitly noted that an interest_deduction is permissible provided the transaction gives rise to debt for federal_income_tax purposes conference_report pincite states that in addition to the specific disallowance rules of sec_264 generally applicable principles of tax law apply id pincite that no inference is intended as paid_or_accrued under present law in amending sec_264 congress noted the legislative_history also to the treatment of interest id pincite and fn we do not agree with taxpayer's assertion that we are applying new standards to deny its interest_deduction applying existing law to determine whether taxpayer in substance incurred an indebtedness for federal tax purposes whether taxpayer in substance paid_or_accrued interest for federal tax purposes whether taxpayer possessed a non-tax business_purpose for the financing_transaction used to acquire whether taxpayer satisfied the out the coli contracts and of we do not believe that the absence of authority applying existing principles of law to taxpayer's facts is a sufficient basis for granting sec_7805 relief test of sec_264 we are in sum for the reasons discussed above taxpayer's request for sec_7805 relief is denied
